DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 30-54 are pending. Claims 34-37 are withdrawn. Claim 46 was initially withdrawn, but is now rejoined. Claims 30-33 and 38-54 are being examined on the merits.

Response to Election Requirement
The Response to Species Election Requirement filed on February 4, 2022 has been entered.

Election/Restrictions
Applicant’s election of the species of linear nucleic acid template, as recited in claim 31, and the ligation tagging method, as recited in claims 47-48, in the reply filed on February 4, 2022 is acknowledged.
Claims 34-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 4, 2022.
The requirement is still deemed proper and is therefore made FINAL.
Claim 46 was initially withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species. However, the search for the elected species identified art relevant to the non-elected species, as well.
Therefore, the Election of Species requirement among claims 46-48 is WITHDRAWN.
Information Disclosure Statement
The Information Disclosure Statements submitted September 2, 2020 and February 4, 2022 have been considered.

Drawings
The drawings are objected to because of the following informalities: 
Fig. 5 includes the reference number “503”, however, “503” it is not described in the specification.
Fig. 12 includes the reference numbers “1205”, “1207” and “1212”, however, these reference numbers are not described in the specification. 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “707” has been used to designate both an assembly of sequences in Fig. 7 and a circular construct in Fig. 13.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Specification
The disclosure is objected to because of the following informalities:
Para. 130 refers to construct “502” in Fig. 5, however, there is no corresponding “502” reference number in Fig. 5.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33 and 45-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 33 recites the limitation “wherein the primer extension results in asymmetric amplification of the … nucleic acid template”. The meaning of this limitation is not clear. a [singular] primer”) in claim 30 and since the required nucleic acid template is linear in claim 32, it is not clear how practicing the claims 30 and 32 methods could result in anything other than asymmetric amplification. That is, the ordinary artisan understands that asymmetric amplification typically refers to preferentially amplifying one strand of a double-stranded nucleic acid molecule. Since claim 30 only requires one primer, it seems that it would necessarily result in only one strand being amplified. Since the ordinary artisan would not be able to determine the metes and bounds of the claim, it is indefinite.

Claim 45 recites the limitation “wherein the pool of unique identifier oligonucleotides are in excess of the … templates”. The meaning of this limitation is unclear. Specifically, it is unclear if “in excess of” means that there are more unique sequences than there are templates. In the alternative, it could mean there are more molecules of identifier oligonucleotides than templates, but not necessarily more unique sequences than the templates (i.e., each unique sequence could appear more than once in the pool of identifier oligonucleotides). Since the ordinary artisan would not be able to determine the metes and bounds of the claim, it is indefinite.
Claims 46-48 depend from claim 45, and consequently incorporate the indefiniteness issues of claim 45.



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 33 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  


Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 30-33, 38-44, 50-52 and 54 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Van Eijk1 (WO 2007/073165).

Regarding independent claim 30, Van Eijk teaches …


	Van Eijk teaches … and (b) identifying a nucleotide sequence as accurately representing a uniquely identified nucleic acid template when the sequence is a consensus sequence of a plurality of members of a family. Specifically, Van Eijk teaches starting with nucleic acid fragments and then creating tagged amplified adaptor-ligated fragments [i.e., families] (e.g., p. 19, ll. 17-20), and then teaches that the sequence of each fragment is determined “at least 6, … at least 7, … at least 9 fold” (p. 19, ll. 20-23). Van Eijk also teaches “the redundancy is selected 

Van Eijk teaches … wherein a sequence variant in the sample is identified when the nucleotide sequence that accurately represents the uniquely identified nucleic acid template is different from a reference sequence. Specifically, Van Eijk teaches detecting SNP alleles by comparing the obtained sequences to “expected” (i.e., reference) sequences (p. 35, ll. 1-24).

	Regarding dependent claims 31-32, Van Eijk teaches wherein the nucleic acid templates comprise a linear nucleic acid template (p. 5, ll. 25-33: describes digesting nucleic acids with restriction endonucleases to yield restriction fragments, which the ordinary artisan would understand to be linear), as recited in claim 31, and wherein each uniquely identified nucleic acid templates is linear (Fig. 1), as recited in claim 32.

Claim 33 recites the limitation “wherein the primer extension results in asymmetric amplification of the … nucleic acid template”. As noted above, in conjunction with the 35 USC §112(b) rejections, the meaning of this limitation is unclear. To the extent that it recites an intended use of the claims 30 and 32 methods and does not require any additional method 

Regarding dependent claims 38-40, Van Eijk teaches wherein the nucleotide sequence is identified as accurately representing an analyte nucleic acid fragment when the nucleotide sequence is a consensus sequence of a plurality of members of a family and the nucleotide sequence is found inn at least two (claim 38) or at least five (claim 39) or in at least ten (claim 40) families. Specifically, Van Eijk teaches starting with nucleic acid fragments and then creating tagged amplified adaptor-ligated fragments [i.e., families] (e.g., p. 19, ll. 17-20), and then teaches that the sequence of each fragment is determined “at least 6, … at least 7, … at least 9 fold” (p. 19, ll. 20-23). Van Eijk also teaches “the redundancy is selected such … that the chance of correct identification … is more than … 99.5%” (p. 19, ll. 23-26). Thus, the ranges in Van Eijk (i.e., “at least 9 fold”) overlap the claimed ranges of at least five or at least ten. In addition, regarding the “consensus sequence” limitation, Van Eijk teaches “clustering” which is “the comparison of two or more nucleotide sequences based on the presence of … stretches of identical or similar nucleotides” (p. 7, ll. 39-40 through p. 8, l. 1).

Regarding dependent claims 41-42 and 44, Van Eijk teaches wherein the sequence variant comprises an allelic variant (p. 4, l. 19: SNP; p 19, ll. 13-14), as recited in claim 41, a polymorphism (p. 2, ll. 10-11; p. 4, ll. 15-16), as recited in claim 42, and a nucleotide substitution (p. 4, l. 17: “one or more base changes”), a nucleotide insertion (p. 4, l. 17), and/or a nucleotide deletion (p. 4, l. 18), as recited in claim 44.

	Regarding dependent claim 43, Van Eijk suggests wherein the sequence variant comprises a mutation. Specifically, Van Eijk teaches sequence variants comprising substitutions, insertions or deletions (p. 4, ll. 17-18). The ordinary artisan understands that substitutions, insertions and deletions can all result in mutations.

Regarding dependent claims 50-52, Van Eijk teaches wherein each uniquely identified nucleic acid template further comprises one or more amplification sites (Fig. 1A: 454 adaptors), as recited in claim 50, or one or more universal priming sites (Fig. 1A: 454 SEQ adaptor), as recited in claim 51, or one or more excision sites (p. 7, ll. 33-38: EcoRI and MseI sites), as recited in claim 52.
	
	Regarding dependent claim 54, Van Eijk teaches wherein the contacting step comprises contacting the sample with a plurality of primers each configured to amplify a different ROI (Fig. 1: primer sets I and II).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 45-49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Eijk2 (WO 2007/073165), as applied to claim 30 above, and further in view of Brenner (WO 96/12039).

Regarding dependent claim 45, Van Eijk teaches wherein the uniquely identified nucleic acid templates in the sample are provided by tagging a unique identifier oligonucleotide from a pool of unique identifier oligonucleotides to an end of each nucleic acid template (Fig. 1; p. 1, ll. 9-12: “invention relates to … detection … of polymorphisms [i.e., sequence variants] in a nucleic acid sample”; p. 12, ll. 29-33: “providing DNA from one or more samples … restricting the DNA … to produce … fragments … ligating [i.e., attaching] adaptors to the … fragments”; p. 8, ll. 5-9: “Tag: a … sequence that ca be added to a primer or included in its sequence or otherwise used as a label to provide a unique identifier”; p. 8, ll. 20-24: “tagging refers to the addition of a tag to a nucleic acid sample in order to be able to distinguish it from a second or further nucleic acid sample … Tagging can … be performed … by any … means known in the art”; p. 8, ll. 5-10: “Tag … [s]uch a sequence identifier can be a unique base sequence of varying but defined length uniquely used for identifying a specific nucleic acid sample. For instance[,] 4 bp tags allow … 256 different tags [i.e., a pool of unique identifiers]”);



Prior to the effective filing date of the instant invention, it would have been prima facie obvious to modify the Van Eijk method with the excess pool of identifiers of Brenner. Van Eijk teaches the need for high throughput detection of nucleic acid polymorphisms, and teaches creating various constructs for multiplex amplifying and sequencing to accomplish this increased throughput. The ordinary artisan understands that attaching adapters with unique identifiers to target nucleic acids can generate constructs useful for high throughput sequencing. The ordinary artisan would have been motivated to incorporate the excess pool of identifiers of Brenner into the Van Eijk method in order to increase the likelihood that each target nucleic acid is uniquely tagged, as doing so is an obvious matter of design choice. The ordinary artisan would have had an expectation of success as adapter design and attachment is well-known in the art.  

Regarding dependent claim 46, Brenner teaches wherein the tagging step comprises performing a PCR (p. 18, ll. 35-38).

Prior to the effective filing date of the instant invention, it would have been prima facie obvious to modify the Van Eijk plus Brenner method, discussed above, with the attachment steps of Brenner. Van Eijk teaches the need for high throughput detection of nucleic acid polymorphisms, and teaches creating various constructs for multiplex amplifying and sequencing to accomplish this increased throughput. The ordinary artisan understands that attaching adapters with unique identifiers to target nucleic acids can generate constructs useful for high throughput sequencing. The ordinary artisan would have been motivated to incorporate the attachment steps of Brenner into the Van Eijk method in order to increase the likelihood that each target nucleic acid is uniquely tagged, as doing so is an obvious matter of design choice. The ordinary artisan would have had an expectation of success as adapter design and attachment is well-known in the art.  

	Regarding dependent claim 47, Van Eijk teaches wherein the tagging step comprises performing a ligation (p. 28, ll. 7-8).

	Regarding dependent claim 48, Van Eijk teaches a method comprising performing a ligation followed by PCR (p. 28, ll. 7-20). However, as noted above in conjunction with the 35 USC § 112(b) rejections, it is not clear how the tagging step itself can comprise both ligation and then PCR.



Prior to the effective filing date of the instant invention, it would have been prima facie obvious to modify the Van Eijk plus Brenner method, discussed above, with the unique identifiers of Brenner. Van Eijk teaches the need for high throughput detection of nucleic acid polymorphisms, and teaches creating various constructs for multiplex amplifying and sequencing to accomplish this increased throughput. The ordinary artisan understands that attaching adapters with unique identifiers to target nucleic acids can generate constructs useful for high throughput sequencing. The ordinary artisan would have been motivated to incorporate the unique identifiers of Brenner into the Van Eijk method in order to increase the likelihood that each target nucleic acid is uniquely tagged, as doing so is an obvious matter of design choice. The ordinary artisan would have had an expectation of success as adapter design and attachment is well-known in the art.  

In view of the foregoing, claims 45-49 are prima facie obvious over Van Eijk in view of Brenner.

Prior Art
Claim 53 is free of the art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 30, 38-49 and 51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 30, 32-39, 43-44, 46 and 48 of copending Application No. 16/659,425 (reference application; hereinafter, the ‘425 application). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Although the claims at issue are not identical, they are not patentably distinct from each other because claim 30 of the ‘425 application recites all of the limitations of instant claim 30. That is, claim 30 of the ‘425 application recites a method for identifying a sequence variant in a sample, comprising contacting a sample with a primer configured to amplify an ROI in a genome (i.e., “using primer extension to form a plurality of analyte nucleic acid fragments”), wherein the sample comprises a plurality of nucleic acid templates (i.e., fragments) for the primer and each template is uniquely identified by a unique identifier oligonucleotide, under conditions for extension of the primer to form a family of nucleotide sequences from each 

The ‘425 application claim 30 recites the additional limitations of instant claim 38.

The ‘425 application claims 32-33 recite the additional limitations of instant claims 39-40, respectively.
	
	The ‘425 application claims 34-36 recite the additional limitations of instant claims 41-43, respectively.

The ‘425 application claims 37-39 recite the additional limitations of instant claim 44.

The ‘425 application claim 30 recites the additional limitations of instant claim 45.

The ‘425 application claim 43-44 recite the additional limitations of instant claims 46- 48.

The ‘425 application claim 46 recites the additional limitations of instant claim 49.

The ‘425 application claim 48 recites the additional limitations of instant claim 51.

Conclusion
Claims 30-33 and 38-54 are being examined, and are rejected. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Van Eijk was cited in the Information Disclosure Statement submitted September 2, 2020.
        2 Van Eijk was cited in the Information Disclosure Statement submitted September 2, 2020.